                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.
                                                       Case No.: 4:18-CR-00006-CDL-MSH-1
 MARCUS L. CROCKER



                           ORDER ON MOTION FOR CONTINUANCE


   Defendant Marcus Crocker has moved the Court to continue hearing of his case, presently

scheduled for January 3, 2019. The Government does not oppose this motion. Defendant was

arraigned on February 13, 2018, and is currently in custody. Additional time is needed to order,

receive and review the transcripts from Mr. Crocker’s previous hearings on September 27, 2018

and December 13, 2018. Furthermore, counsel needs time to discuss Mr. Crocker’s options with

him and enter in to plea negotiations with the government, if so warranted. The Court finds that

it is in the interests of justice to allow the parties to complete the needed investigation, order,

receive and review transcripts necessary to counsel Mr. Crocker, and that this interest outweighs

the interest of the Defendant and the public in a speedy trial. Failure to grant a continuance

would deny counsel reasonable time for effective preparation and could result in a miscarriage of

justice. Accordingly, Defendant=s Motion for Continuance Doc. 47 is GRANTED, and it is

hereby ordered that this case shall be continued until a date yet to be determined by the Court.

The delay occasioned by this continuance shall be deemed excludable pursuant to the provisions

of the Speedy Trial Act, 18 U.S.C. ' 3161.

                      It is SO ORDERED, this 28th day of December 2018.


                                               s/Clay D. Land
                                               HONORABLE CLAY D LAND
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT
